
	

113 HR 2824 PCS: Preventing Government Waste and Protecting Coal Mining Jobs in America
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 373113th CONGRESS
		2d Session
		H. R. 2824
		IN THE SENATE OF THE UNITED STATES
		March 26, 2014ReceivedMay 7, 2014Read the first timeMay 8, 2014Read the second time and placed on the calendarAN ACT
		To amend the Surface Mining Control and Reclamation Act of 1977 to stop the ongoing waste by the
			 Department of the Interior of taxpayer resources and implement the final
			 rule on excess spoil, mining waste, and buffers for perennial and
			 intermittent streams, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Preventing Government Waste and Protecting Coal Mining Jobs in America.
		2.Incorporation of surface mining stream buffer zone rule into State programs
			(a)In generalSection 503 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1253) is amended
			 by adding at the end the following:
				
					(e)Stream buffer zone management
						(1)In generalIn addition to the requirements under subsection (a), each State program shall incorporate the
			 necessary rule regarding excess spoil, coal mine waste, and buffers for
			 perennial and intermittent streams published by the Office of Surface
			 Mining Reclamation and Enforcement on December 12, 2008 (73 Fed. Reg.
			 75813 et seq.) which complies with the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) in view of the 2006 discussions between the Director
			 of the Office of Surface Mining and the Director of the United States Fish
			 and Wildlife Service, and the Office of Surface Mining Reclamation and
			 Enforcement’s consideration and review of comments submitted by the United
			 States Fish and Wildlife Service during the rulemaking process in 2007.
						(2)Study of implementationThe Secretary shall—
							(A)at such time as the Secretary determines all States referred to in subsection (a) have fully
			 incorporated the necessary rule referred to in paragraph (1) of this
			 subsection into their State programs, publish notice of such
			 determination;
							(B)during the 5-year period beginning on the date of such publication, assess the effectiveness of
			 implementation of such rule by such States;
							(C)carry out all required consultation on the benefits and other impacts of the implementation of the
			 rule to any threatened species or endangered species, with the
			 participation of the United States Fish and Wildlife Service and the
			 United States Geological Survey; and
							(D)upon the conclusion of such period, submit a comprehensive report on the impacts of such rule to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate, including—
								(i)an evaluation of the effectiveness of such rule;
								(ii)an evaluation of any ways in which the existing rule inhibits energy production; and
								(iii)a description in detail of any proposed changes that should be made to the rule, the justification
			 for such changes, all comments on such changes received by the Secretary
			 from such States, and the projected costs and benefits of such changes.
								(3)Limitation on new regulationsThe Secretary may not issue any regulations under this Act relating to stream buffer zones or
			 stream protection before the date of the publication of the report under
			 paragraph (2), other than a rule necessary to implement paragraph (1)..
			(b)Deadline for State implementationNot later than 2 years after the date of the enactment of this Act, a State with a State program
			 approved under section 503 of the Surface Mining Control and Reclamation
			 Act of 1977 (30 U.S.C. 1253) shall submit to the Secretary of the Interior
			 amendments to such program pursuant to part 732 of title 30, Code of
			 Federal Regulations, incorporating the necessary rule referred to in
			 subsection (e)(1) of such section, as amended by this section.
			
	Passed the House of Representatives March 25, 2014.Karen L. Haas,Clerk
	May 8, 2014Read the second time and placed on the calendar
